DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 05/06/2022. 
The  status of the Claims is as follows:
Claims 1-8 have been amended;
Claims 1-8 are pending and have been examined. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1 Kwan (KR101755004B1) discloses wrapping machine (Fig. 2) movable
around a load (P) to wrap the latter with a film of plastic material, comprising:
- a carriage (110) provided with a plurality of supporting wheels (115, 116) and a guiding bar
(114) usable by the operator to push and direct said carriage (110) at least along a wrapping
path (arrows Fig. 8) around said load (P);
- a column (120) fixed to said carriage (110) and slidably supporting an unwinding unit (130) for
dispensing said film;
- an actuating means (141) device for moving said unwinding unit (130) along said column (120)
with a specific movement speed (corresponding to the speed of the actuating means 141);
characterized in that it comprises:

However, Kwan does not expressly disclose a first sensor means device associated with at
least one wheel of said plurality of wheels for detecting and measuring a rotation speed of said
wheel; a control unit for receiving a signal related to said rotation speed from said first sensor
means device and calculating an advancing speed of said carriage along said wrapping path
and for controlling said actuating means device so as to adjust said movement speed of said
unwinding unit as a function of said advancing speed so as to wrap said load with a defined
wrapping configuration.

The Prior Art has examples of sensors associated with rotational devices that signal a control
unit to adjust the movement speed of an unwinding unit:
Lancaster US 20160096645; par 3, 55, 62, 73
Pierson US 9896229; Col 4 lines 25-47

The Prior Art also has examples of sensors associated with wheels to measure the rotation
speed and sending signals to a control unit.
LUCIANO WO2013050832A1

However the Prior Art does not teach a first sensor means device associated with at least one
wheel of said plurality of wheels for detecting and measuring a rotation speed of said wheel; a
control unit for receiving a signal related to said rotation speed from said first sensor means
device and calculating an advancing speed of said carriage along said wrapping path and for
controlling said actuating means device so as to adjust said movement speed of said unwinding
unit as a function of said advancing speed so as to wrap said load with a defined wrapping
configuration in addition to the limitations recited in Claim 1

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731